Filed Pursuant to Rule 424(b)(3) Registration No. 333-132809-45 Supplement to Prospectus Supplement Dated December 22, 2006to Prospectus Dated October 6, 2006 $973,578,200 (Approximate) Mortgage Pass-Through Certificates, Series 2006-HE8 GSAMP Trust 2006-HE8 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, N.A. Master Servicer and Securities Administrator Avelo Mortgage, L.L.C. Servicer Litton Loan Servicing LP Servicer This is a supplement (the “Supplement”) to the prospectus supplement dated December 22, 2006 (the “Prospectus Supplement”) to the prospectus dated October 6, 2006 relating to the GSAMP Trust 2006-HE8 Mortgage Pass-Through Certificates, Series 2006-HE8.This Supplement supersedes and replaces the supplement to the Prospectus Supplement, dated October 30, 2007, in its entirety. Capitalized terms used below in this Supplement but not defined in this Supplement shall have the meanings given them in the Prospectus Supplement. · The table on the cover page of the Prospectus Supplement is revised as follows: Class Approximate Initial ClassPrincipal Balance(1) Pass-Through Rate Type Ratings (S&P/Moody’s) M-2 $41,593,000 Variable(8) Subordinate AA(17)/Aa2(17) M-3 $25,161,000 Variable(9) Subordinate AA-(17)/Aa3(17) M-4 $21,567,000 Variable(10) Subordinate A+(18)/A1(18) M-5 $20,539,000 Variable(11) Subordinate A(18)/A2(18) M-6 $16,431,000 Variable(12) Subordinate A-(18)/A3(18) M-7 $12,837,000 Variable(13) Subordinate BBB+(18)/Baa1(18) M-8 $8,729,000 Variable(14) Subordinate BBB(18)/Baa2(18) M-9 $11,811,000 Variable(15) Subordinate BBB-(18)/Baa2(17)(18) (17) The S&P ratings and Moody’s ratings of the Class M-2 Certificates and Class M-3 Certificates and the Moody’s rating of the Class M-9 Certificates have been put on review for possible future downgrade as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. (18) The ratings of the Class M-4 Certificates, Class M-5 Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8 Certificates and Class M-9 Certificates have been downgraded as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. (continued on following pages) Goldman, Sachs & Co. The date of this Supplement is April 2, 2008 · The table on page S-16 of the Prospectus Supplement is revised as follows: Class S&P Moody’s M-2 AA(1) Aa2(1) M-3 AA-(1) Aa3(1) M-4 A+(2) A1(2) M-5 A(2) A2(2) M-6 A-(2) A3(2) M-7 BBB+(2) Baa1(2) M-8 BBB(2) Baa2(2) M-9 BBB-(2) Baa2(1)(2) (1) The S&P ratings and Moody’s ratings of the Class M-2 Certificates and Class M-3 Certificates and the Moody’s rating of the Class M-9 Certificates have been put on review for possible future downgrade as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. (2) The ratings of the Class M-4 Certificates, Class M-5 Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8 Certificates and Class M-9 Certificates have been downgraded as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. · The Risk Factor entitled “Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans” on page S-17 of the Prospectus Supplement is deleted in its entirety and replaced with the following: Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans There has been a continued focus by state and federal banking regulatory agencies, state attorneys general offices, the Federal Trade Commission, the U.S. Department of Justice, the U.S. Department of Housing and Urban Development and state and local governmental authorities on certain lending practices by some companies in the subprime industry, sometimes referred to as “predatory lending” practices.Sanctions have been imposed by state, local and federal governmental agencies for practices including, but not limited to, charging borrowers excessive fees, imposing higher interest rates than the borrower’s credit risk warrants and failing to adequately disclose the material terms of loans to the borrowers. Applicable state and local laws generally regulate interest rates and other charges, require certain disclosure, impact closing practices and require licensing of originators.In addition, other state and local laws, public policy and general principles of equity relating to the protection of consumers, unfair and deceptive practices and debt collection practices may apply to the origination, servicing and collection of the mortgage loans. The mortgage loans are also subject to federal laws, including: · the Federal Truth in Lending Act and Regulation Z promulgated under that Act, which require certain disclosures to the mortgagors regarding the terms of the mortgage loans; · the Equal Credit Opportunity Act and Regulation B promulgated under that Act, which prohibit discrimination on the basis of age, race, color, sex, religion, marital status, national origin, receipt of public assistance or the exercise of any right under the Consumer Credit Protection Act, in the extension of credit; and · the Fair Credit Reporting Act, which regulates the use and reporting of information related to the mortgagor’s credit experience. Violations of certain provisions of these federal, state and local laws, as well as actions by governmental agencies, authorities and attorneys general may limit the ability of each servicer to collect all or part of the principal of, or interest on, the mortgage loans and in addition could subject the issuing entity to damages and administrative enforcement (including disgorgement of prior interest and fees paid).In particular, an originator’s failure to comply with certain requirements of federal and state laws could subject the issuing entity (and other assignees of the mortgage loans) to monetary penalties, and S-2 result in the obligors’ rescinding the mortgage loans against either the issuing entity or subsequent holders of the mortgage loans. Each of Aames Capital Corporation, NovaStar and two of the other applicable loan sellers that individually sold mortgage loans comprising less than 10% of the total mortgage loans in the trust, as applicable, has represented with respect to each mortgage loan sold by it, and GSMC has represented with respect to each other mortgage loan, that such mortgage loan is in compliance with applicable federal, state and local laws and regulations.In addition, GSMC, Aames Capital Corporation, NovaStar and such other applicable loan sellers that individually sold mortgage loans comprising less than 10% of the total mortgage loans in the trust, as applicable, have also represented that none of the mortgage loans sold by it (i) are “high cost loans,” (ii) are covered by the Home Ownership and Equity Protection Act of 1994 or (iii) are in violation of, or classified as “high cost,” “threshold,” “predatory” or “covered” loans under, any other applicable state, federal or local law.In the event of a breach of any of such representations, GSMC, Aames Capital Corporation, NovaStar and such other applicable loan sellers, as applicable, will be obligated to cure such breach or repurchase or, for a limited period of time, replace the affected mortgage loan, in the manner and to the extent described in this prospectus supplement. It is possible in the future that governmental authorities or attorneys general may take actions against any responsible party that could prohibit the servicer from pursuing foreclosure actions, or otherwise limit the ability of the servicer to take actions (such as pursuing foreclosures) that may be essential to preserve the value of the mortgage loans on behalf of the issuing entity.Any such limitations could adversely affect the issuing entity’s ability to realize on the mortgage loans. · The Risk Factor entitled “Geographic Concentration of the Mortgage Loans in Particular Jurisdictions May Result in Greater Losses If Those Jurisdictions Experience Economic Downturns” on page S-19 of the Prospectus Supplement is amended by adding the following at the end of the Risk Factor: Further, the concentration of the mortgage loans in one or more states will have a disproportionate effect on certificateholders if the regulatory authorities in any of those states take actions against the responsible party that impairs the issuing entity’s ability to realize on those mortgage loans.See “—Violation of Various
